Citation Nr: 9934717	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis, including liver disease.

2.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, as secondary to service-
connected disability.

3.  Entitlement to service connection for Dupuytren's 
contracture of the left hand, as secondary to service-
connected disability.  


REPRESENTATION

Appellant represented by:	William Michael White, 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his friend
ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1972. 

The matters now before the Board of Veterans' Appeals (Board) 
arise from an August 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for residuals of 
hepatitis, as well as service connection for Dupuytren's 
contractures of the veteran's hands.  The veteran timely 
perfected an appeal to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1999).  An RO hearing officer 
conducted a hearing on the matters in February 1995.  In 
September 1996, the undersigned Member of the Board remanded 
the issues on appeal for additional development.  

Following this development, and the continued denial of the 
claim by the RO, in February 1998, the undersigned Member of 
the Board reviewed the case and denied the issues on appeal.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) (Court).  However, in March 
1999, before the Court issued a decision, the veteran and the 
Secretary of VA filed with the Court a joint motion to vacate 
the Board's February 1998 decision and to remand the case to 
the Board.  Later in March 1999, the Court entered an order 
granting the joint motion, vacating the prior Board decision, 
and remanding the matter back to the Board.  The claims file 
has since been returned to the Board for compliance with the 
terms of the joint motion.





REMAND

The joint motion noted that, contrary to the instructions 
contained in the Board's September 1996 remand, the examiner 
who conducted the April 1997 VA alimentary appendages 
examination apparently did not complete all testing necessary 
for a diagnosis of hepatitis (either Type A, B, or C), and 
that therefore a remand was warranted.  See Stegall v. West, 
11 Vet. App. 268, 269-70 (1998).  Accordingly, a remand is 
warranted for the RO to arrange for a new examination to 
accomplish the requested testing.  Moreover, as requested in 
the joint motion, the examiner should review the results of 
such testing and render an opinion as to whether hepatitis or 
liver damage, if found, is at least as likely as not related 
to the hepatitis that the veteran experienced during service.  

With respect to the testing for hepatitis, the medical 
evidence of record suggests that the veteran might have been 
exposed to hepatitis types A, B and C, as reflected in the 
March 1993 VA outpatient record, October 1995 VA general 
examination report, and May and October 1996 statements from 
Stephen W. Halben, D.O., a private health care provider.  
However, the record presents a substantial question as to 
whether the veteran currently has hepatitis - as compared to 
a history of having been exposed to hepatitis, as reflected 
by positive antibody testing for hepatitis types B and C - 
particularly given the recommendation, expressed in report of 
the April 1997 VA alimentary appendages examination, that the 
veteran should undergo certain additional testing.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Thus, the Board finds that testing to 
rule in or out the existence of a current hepatitis 
disability should be conducted.  See Degmetich v. Brown, 
104 F.3d 1328, 1342 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, on remand, the 
examiner should conduct polymerase chain reaction (PCR) 
studies, as well as any other indicated testing, to determine 
whether the veteran currently has any form of hepatitis (as 
opposed to a history of exposure to hepatitis).  Also, in 
light of a medical article submitted by the veteran in August 
1995, appropriate testing to rule in or out any current, 
active form of hepatitis E, as well as prior exposure to 
hepatitis E, should be conducted, if feasible.  

However, prior to having the veteran undergo further 
examination and testing specific to the issue of service 
connection for hepatitis, the Board finds that additional 
other development should be accomplished.  Specifically, the 
Board notes that the service medical records reflect that the 
veteran was hospitalized during service for treatment of 
hepatitis in November 1971.  However, it does not appear that 
the corresponding hospitalization records (as compared to 
clinical or service medical records), if extant, have been 
requested.  Because the records of that hospitalization might 
indicate the type of hepatitis that the veteran manifested 
during service, reasonable efforts to obtain those records 
should be made prior to the examinations on remand.  Also, an 
August 1994 VA outpatient record suggests that the veteran 
was to be scheduled to undergo an "U[ltra]S[ound]" scan of 
his abdomen, but it is unclear whether the veteran actually 
underwent such testing.  The RO should take reasonable steps 
to ascertain whether such testing was performed, and to 
obtain the records of any such testing.

As indicated in the joint motion, following completion of all 
requested development, the RO should readjudicate the claim 
for service connection for residuals of hepatitis in full 
compliance with the Board's September 1996 remand 
instructions.  

Additionally, the Board notes that the joint motion includes 
only reference to, but no discussion whatsoever, of the 
issues of service connection for Dupuytren's contracture of 
the right and left hands, as secondary to service-connected 
disability.  However, it appears that potentially relevant VA 
medical records pertaining to those disabilities are 
outstanding.  In this regard, the Board notes that August 
1995 treatment records from the VA outpatient clinic in Ann 
Arbor, Michigan, reflect that the veteran underwent surgery 
of his left hand on June 1, 1995.  However, the medical 
records of such surgery are not in the file.  Likewise, the 
file does not contain certain reports of the x-ray studies of 
the veteran's hands, as mentioned in the report of the April 
1997 VA muscle examination.  The RO should take reasonable 
steps to obtain and associate these records with the claims 
file.  

The Board also emphasizes that the above development and 
adjudication pertaining to hepatitis/liver damage could 
potentially yield information that bears on the matters of 
secondary service connection for Dupuytren's contractures of 
the right and left hands.  Specifically, the Board notes that 
record includes a medical opinion that Dupuytren's 
contracture could result from liver damage .  Hence, if the 
above development yields medical evidence indicating that the 
veteran currently has liver damage that is related to 
hepatitis in service (which, as indicated above, would 
satisfy the criteria for service connection for that 
disability), the RO should obtain an appropriate medical 
opinion as to whether it is at least as likely as not that 
any current Dupytren's contracture of the right and left 
hands is related to such liver damage.  Thereafter, the RO 
should adjudicate the secondary service connection issues.  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following actions: 

1.  The RO should contact all 
appropriate sources, to include the 
NPRC, to obtain any existing 
hospitalization records, to include 
hospitalization at the 85th Evacuation 
Hospital at Phu Bai, Republic of 
Vietnam, from November 7, 1971 to 
November 16, 1971, for treatment of 
hepatitis.  All records obtained should 
be associated with the claims file.  If 
any requested records are not available 
or the search for any such records yield 
negative results, that fact should 
clearly be documented in the claims 
file.

2.  The RO should obtain any relevant 
outstanding VA treatment records, to 
include the records of the surgery 
conducted on his left hand by the VAMC 
in Ann Arbor, Michigan, on June 1, 1995; 
and the reports of the x-ray studies of 
his hands conducted during the April 25, 
1997 VA muscles examination at the VAMC 
in Allen Park, Michigan.  The RO should 
also take reasonable steps to ascertain 
whether ultrasound testing of the 
veteran's abdomen and liver was 
performed in August or September 1994 at 
either the VAMC in Ann Arbor, or the 
VAMC in Saginaw, Michigan.  The RO 
should also obtain medical records from 
any other source identified by the 
veteran.  The aid of the veteran and his 
representative in securing any private 
medica records identified by the veteran 
should be enlisted, as needed.  However, 
if any medical records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After the RO obtains and associates 
with the claims file all available 
records requested above, the veteran 
should be afforded an examination by a 
VA physician with special expertise in 
hepatitis serology. That examiner is 
requested to perform all relevant liver 
function studies to determine whether 
the veteran has current liver damage or 
disease.  As well, the examiner is 
requested to perform complete hepatitis 
testing of the veteran, which must 
include testing for type A (anti-HAV 
(IgG and IgM), type B (HBsAg, HBsAb, 
HBcAb), and type C (anti-HBV), as well 
as polymerase chain reaction (PCR) 
tests, to rule out the existence of 
hepatitis types A, B, and C (as opposed 
to exposure to one of those types of 
hepatitis), as well as any other tests 
deemed necessary, as reflected on the 
report of April 1997 VA alimentary 
appendages examination.  To the extent 
feasible, the examiner should also 
conduct appropriate testing to determine 
whether the veteran has current, active 
hepatitis E, and whether he has been 
exposed to hepatitis E.  

The examiner should review the results 
of the testing and clearly indicate, for 
each type of hepatitis, whether the 
veteran currently has that type of 
hepatitis, or whether he has merely been 
exposed to that type of hepatitis.  If 
the veteran currently has hepatitis of 
any type, the examiner is asked to opine 
whether it is at least as likely as not 
that the current hepatitis is 
etiologically related to the veteran's 
in-service hepatitis.  In addition, the 
examiner is asked to opine whether it is 
at least as likely as not that any 
current liver damage is a result of the 
veteran's in-service hepatitis.  

The complete rationale for each opinion 
expressed should be set forth in a typed 
report.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  

4.  If the above-requested examination 
yields medical evidence that the veteran 
currently has liver damage related to 
hepatitis in service, the RO should 
obtain an appropriate examination of the 
veteran's hands and a medical opinion as 
to whether it is at least as likely not 
that Dupuytren's contracture of the 
right and left hands is a result of such 
liver damage.  

The complete rationale for each opinion 
expressed should be set forth in a typed 
report.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  The claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  

5.  The RO should review the claims file 
to ensure that all the development 
requested above has been accomplished, 
to the extent possible, in compliance 
with this REMAND.  If any action 
requested is not undertaken, or is 
deficient in any manner, appropriate 
corrective action should be taken to 
avoid further remand.  See Stegall, 11 
Vet. App. at 269-270.

6.  Following completion of the 
foregoing (and any other development 
deemed warranted by the record), the RO 
should adjudicate the issues on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to specifically include, as 
regards the claims for Dupuytren's 
contracture of the veteran's hands, 
38 C.F.R. § 3.310(a) (1999) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

7.  If any benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to comply with the Court's 
order and to accomplish additional development and 
adjudication.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


